Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 11/18/2019 is made of record.  Claims 1-26 are currently pending in the application.

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, and 15, drawn to defoamer emulsion.
Group II, claim(s) 13-14, drawn to process for producing defoamer emulsion.
Group III, claim(s) 16-20, drawn to polycarboxylate ether formulation.
Group IV, claim(s) 21-22, drawn to process for producing polycarboxylate ether formulation.
Group V, claim(s) 23-25, drawn to cement composition.
Group VI, claim(s) 26, drawn to process for producing cement composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I to VI lack an emulsion comprising at least one alkyl ether sulfate or sulfonate, at least one defoamer and water, wherein the alkyl in the alkyl ether sulfate or sulfonate is C6-C22 alkyl and an average droplet diameter of the emulsion is less than 300 nm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shendy et al (US 2002/0107310 A1).  Specifically, Shendy et al disclose a composition comprising defoamer, solubilizing agent and water (see Table 1).  Combinations of solubilizing agent with a water insoluble defoamer forms a microemulsion typically having  a particle size of about 0.01 to about 0.05 microns (i.e. equivalent to 10 nm to 50 nm)  (paragraph 0119).  Examples of solubilizing agents include alkyl-ether sulfonates and preferred alkyl-ether sulfonates are represented by formula - R1-(OCH2CH2)n-SO3M wherein R1 is an alkyl with 6 to 18 carbon atoms, n is an integer from 1 to 15 (paragraphs 0130-0131).


During a telephone conversation with Claudia Schultze on 2/26/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-12 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 and 16-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections


Claims 7 and 10 are objected to because of the following informalities:  
Claim 7 recites “selected from the group consisting of … urea, and a carbonate salt, and a mixture thereof” and is an improper listing of Markush elements.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Claim 10 recites “80 to 300nm” and should read “80 to 300 nm”.
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shendy et al (US 2002/0107310 A1).
Regarding claim 1, Shendy et al disclose mixing solubilizing agents with insoluble defoamer to provide an admixture that is stable over time (abstract).  See example E (Table 8) wherein the admixture comprises Avanel S-74 and Dynol 604.  Avanel S-74 is 1-(OCH2CH2)n-SO3M wherein R1 is a C8 alkyl (paragraph 0131 and reads on alkyl ether sulfonate in present claim 1) and Dynol 604 is water insoluble defoamer (paragraph 0128).  Combination of the solubilizing agent with a water insoluble defoamer forms a microemulsion having a particle size of 0.01 to 0.05 microns (paragraph 0119) which is equivalent to 10 to 50 nm and reads on average droplet diameter of the emulsion of less than 300 nm in claim 1.  Admixtures were added to the mix water and the water amount was adjusted for water contained in the admixture (paragraph 0195) which reads on water in present claim 1.
Regarding claims 2, see example E (Table 8) wherein the admixture comprises Avanel S-74 which is an alkyl-ether sulfonate represented by formula R1-(OCH2CH2)n-SO3M wherein R1 is a C8 alkyl (paragraph 0131)
Regarding claim 3,  see example E (Table 8) wherein the admixture comprises Avanel S-74 which is an alkyl-ether sulfonate represented by formula R1-(OCH2CH2)n-SO3M wherein R1 is a C8 alkyl and n = 3 (paragraph 0131)  which reads on the sulfonate of polyethoxylated alkanol in present claim 3.
Regarding claim 4, preferred alkyl ether sulfonates represented by formula R1-(OCH2CH2)n-SO3M include Avanel S-70 wherein n = 7 and Avanel S-150CG wherein n = 15 (paragraph 0131).
Regarding claim 5, compositions comprise water-insoluble defoamers (abstract).
Regarding claim 6, examples of defoamers include ethylene oxide adduct of 2,4,7,9-tetramethyl-5-decyn-4,7-diol (paragraph 0171) which reads on acetylenic dion having defoaming properties in present claim 6).
Regarding claim 11, see Table 2, wherein the solubilizing agent is present in amounts of about 5.0 to 8.0% by weight.  Examples of solubilizing agents include alkyl ether sulfonates represented by formula R1-(OCH2CH2)n-SO3M, such as Avanel S-74, wherein R1
 Regarding claim 12, see example A wherein the weight ratio of Avanel S-70 and Pluronic L-61 is 0.5:1 (Table 8).	
Therefore, Shendy et al anticipate the present claims.

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shendy et al (US 2002/0107310 A1).
The discussion with respect to Shendy et al in paragraph 16 above is incorporated here by reference.
Shendy et al differ with respect to a process of preparing the defoamer emulsion.
However, claim is written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	In light of the above, it is clear that Shendy et al anticipate the presently cited claims.
Alternatively, in the event any differences can be shown for the product of the product-by-process claims of present claim, as opposed to the product taught by Shendy et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim Rejections - 35 USC § 103

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shendy et al (US 2002/0107310 A1) in view of Bühler et al (US 2011/0039984 A1).
The discussion with respect to Shendy et al in paragraph 16 above is incorporated here by reference.
Shendy et al are silent with respect to the at least one additive and its amount.
However, Shendy et al in the general disclosure teach that admixture can be used in combination with any other mixture or additive for cement.  Other cement additives include rheology modifying additives (paragraph 0144).  Additionally, Bühler et al in the same field of endeavor teach a rheological additive comprising a dispersing agent and at least one stabilizer to replace casein (abstract) used as a superplasticizer but has the disadvantage of fluctuating price (paragraphs 0002-0004).  Preferred dispersing agents include polycarboxylates and their derivatives (paragraph 0017).  Preferred stabilizers include polyvinyl pyrrolidones with a molecular weight of 2,000 to 400,000 (paragraph 0021) which reads on the polyvinyl pyrrolidone of present claim 7 and overlaps with its molecular weight in present claim  9.  The weight ratio of dispersing agents to the stabilizers is about 500:1 to about 1:10 (paragraph 0025).  Therefore, in light of the teachings in Bühler et al and given that Shendy et al contemplate including rheology modifying additives, it would have been obvious to one skilled in art prior to the filing of present application, to include the rheology modifying additive comprising the polyvinyl pyrrolidone, of Bühler et al, in the admixture, of Shendy et al, for above mentioned advantages.  Additionally, dispersant is present in the admixture of Shendy et al in amounts of 20% in exemplary embodiments (see Table 1).  Hence, the teaching of weight ratio of dispersing agents to the stabilizers of about 500:1 to about 1:10, in Bühler et al, overlaps with the amount of polyvinyl pyrrolidone in present claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shendy et al (US 2002/0107310 A1) in view of IUPAC definition for microemulsions (Wikipedia, downloaded Mar 9, 2021).
The discussion with respect to Shendy et al in paragraph 16 above is incorporated here by reference.
Shendy et al differ with respect to average droplet diameter of the emulsion.
However, Shendy et al teaches that combinations of a solubilizing agent with a water insoluble defoamer forms a microemulsion (paragraph 0119).  Evidence that microemulsions are defined as dispersion that is an isotropic and thermodynamically stable system with dispersed domain diameter varying approximately from 1 to 100 nm comes from Wikipedia (section IUPAC definition) which overlaps with the average droplet diameter in present claim.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764